The action is covenant upon a contract to build ovens.
This case is certified to us on plaintiff's substantial demurrer to defendant's plea of general performance, and on plaintiff's substantial demurrer to defendant's third plea. *Page 217 
The declaration charges that the defendant has broken his covenant in that he has not paid the sum agreed to be paid on the completion of the work. Preceding the pleadings which are certified to us is a plea in abatement to which the plaintiff has demurred for alleged formal defects. The defendant has filed a fourth plea also, to which the plaintiff has filed a formal demurrer.
While the statutes relating to the decision of demurrers, formal and substantial, are not quite clear in directing in what order these pleadings are to be considered and passed upon, when they both appear in the same case, it seems most in accord with the spirit of the judiciary act that all matters of mere form should be first settled in the Common Pleas Division, leaving to be certified to this division only substantial questions of law.
This order of procedure is especially proper when, as in this case, the plea in abatement sets up allegations of fact the trial of which may result in a decision of the case. Vide II Greenl. Ev. § 27.
The case will be remitted to the Common Pleas Division for further proceedings.